THE COURT
ordered that the vessel be released and allowed to proceed on the voyage for which she was chartered, unless detained on other process than that of Lachen-meyer.
The same day. claim of Holbrook, master, filed, and stipulation with J. B. Watson (of Messrs. Watson & Sons), as security, in the suit of Day & Carter, and vessel released. June 22d, Holbrook, master, filed answer in both suits, not denying the justice of claims, but objecting to certain items amounting to $172.62, in Lachenmeyer’s libel, as not being the subjects of lien; and alleging his belief that Day & Carter’s claim had been paid by Lachenmeyer. Aug. 29th, Thomas Watson & Sons filed their libel against the schooner on a bottomry bond, alleged to have been executed June 18th, 1S74, for $1,564.00 — according to account annexed for $1,479.05. The libel was allowed, and the vessel arrested by the marshal.
Sept. Sd, the petition of Otto Lachenmeyer was filed, setting forth the above facts, and praying that au.aehment against the vessel ¡night issue as upon his original libel, or otherwise. Whereupon THE COURT ordered the petition to be filed as supplemental to petitioner’s original libel, or as of intervention in the suit of Watson & Son, and ordered attachment to issue.
Sept. 4th, affidavit of T. B. Watson filed, setting forth that the vessel is perishable on account of changeableness.
Coulston, for Watson & Sons, moved for appraisers. Whereupon THE COURT appointed appraisers and ordered them to report whether there was any special reason for an early sale.
Sept. 7th. report of appraisers filed recommending early sale, and valuing the vessel at $3.00n.
Sept. 25th (due proclamations having been made), on motion of Coulston, for libellant, THE COURT entered decree pro confesso. in favor of T. B. Watson & Sons, for $1,-56S.61. and writ of sale ordered, returnable Oct. 16th. Oct. 9th, writ of sale returned, sold to John C. Rayming for $2,100. Whereupon, on motion of Coulston, for libel-lant, and the filing of affidavit of service of notice to owners, THE COURT approved and confirmed the sale.